Title: From John Adams to James Monroe, 1 March 1816
From: Adams, John
To: Monroe, James



Sir
Quincy march 1st. 1816

I have to thank you for the Presidents message, and for a pacquet from our fellow Citizen La Fayette.
I have also the honour to enclose a letter from C H Robbins, in favour of his brother. There Robinses, are Sons of our once Lieutenant Governor, now Judge of Probate. They are respectable people & have respectable connections. You probably know mr Forbes.
There may be many applications from persons whom I know not; whose pretensions, I cannot weigh,  & I have no right to do it if I could; I therefore submit the question to the fashionable words “legitimate authority” and remain with much respect / your most obedient Servant
John Adams